



Exhibit 10.10
FIFTH AMENDMENT TO AGREEMENT
FOR PURCHASE AND SALE
WESLEY VILLAGE APARTMENTS


THIS FIFTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Fifth Amendment”)
is made and entered into as of February 17, 2017 (the “Amendment Effective
Date”) by and between KBS LEGACY PARTNERS WESLEY LP, a Delaware limited
partnership formerly known as KBS LEGACY PARTNERS WESLEY LLC, a Delaware limited
liability company, and KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited
liability company (collectively, “Seller”), and BLUEROCK REAL ESTATE, LLC, a
Delaware limited liability company (“Buyer”).


WHEREAS, the Buyer and Seller entered into that certain Agreement for Purchase
and Sale having an Effective Date of December 29, 2016, that certain
Reinstatement and First Amendment to Agreement for Purchase and Sale dated
January 30, 2017, that certain Second Amendment to Agreement for Purchase and
Sale dated February 8, 2017, that certain Third Amendment to Agreement for
Purchase and Sale dated February 10, 2017 and that certain Fourth Amendment to
Agreement for Purchase and Sale dated February 15, 2017 (together, the
“Agreement”).


WHEREAS, the Buyer and Seller have mutually agreed to further amend the
Agreement.


NOW, THEREFORE, in consideration of the agreement set forth herein and for TEN
and NO/100 DOLLARS ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the parties, the
parties agree as follow:


1.Capitalized Terms. All capitalized terms used in this Fifth Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement.
2.Purchase Price. Section 2.2 of the Agreement is hereby amended by reducing the
Purchase Price (and amending the definition thereof) to Fifty Seven Million One
Hundred Fifty Thousand and No/100 Dollars ($57,150,000.00).
3.Inspection Notice. This Fifth Amendment serves as Buyer’s Inspection Notice.
Buyer hereby notifies Seller of its approval of its Physical Inspections and the
Other Investigations and Buyer hereby notifies Seller that it has elected, in
accordance with Section 2.5.3 of the Agreement, to proceed to Closing. Buyer
hereby notifies Seller that Buyer has elected to assume or reject the Service
Contracts as set forth on Schedule 1 attached hereto and incorporated herein.


1



--------------------------------------------------------------------------------





4.Closing Date. Section 2.4.1 of the Agreement is hereby amended by deleting
“February 28, 2017” and inserting therefore “March 9, 2017”. To the extent that
Seller is obligated to pay interest on its existing loan for the entire month of
March as a result of the change in the Closing Date from February 28 to March 9,
Buyer will, upon receipt of evidence of the payment thereof (including the
reflection of such amounts on the existing lender’s payoff statement delivered
at Closing), reimburse Seller for the portion of such interest attributable to
the period from and including the Closing Date through March 31, 2017 at the per
diem rate of $1,725.19.
5.Counterparts. This Fifth Amendment may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall be deemed one
and the same instrument. Facsimile or electronic signatures on this Fifth
Amendment shall be treated as and given full force and effect as original
signatures.
6.Entire Agreement. This Fifth Amendment sets forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Except as modified in
this Fifth Amendment, all terms and conditions of the Agreement shall remain in
full force and effect. In the event of any conflict between the terms and
conditions of the Agreement and this Fifth Amendment, this Fifth Amendment shall
govern.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK]


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the Amendment Effective Date.
SELLER:
    
KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


BY:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
general partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By: /s/ W. Dean Henry    
Name: W. Dean Henry    
Title: Chief Executive Officer    




KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By: /s/ W. Dean Henry    
Name: W. Dean Henry    
Title: Chief Executive Officer    


3


Signature page – Fifth Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)

--------------------------------------------------------------------------------









BUYER:
BLUEROCK REAL ESTATE, LLC,
a Delaware limited liability company


By:
/s/ James G. Babb III            

Name:
James G. Babb III        

Title:
Authorized Signatory    





4


Signature page – Fifth Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)

--------------------------------------------------------------------------------





Schedule 1
kbslegacy201610kex1010sch1.jpg [kbslegacy201610kex1010sch1.jpg]


5


Signature page – Fifth Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)